DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 line 2 recites “of the foot support, he bracket being rigidly anchored”, it is suggested to recite “of the foot support, the bracket being rigidly anchored”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over LeCursi et al (US 2018/0318122)(priority to May 2017) in view of Whitaker (US 2654365).
With respect to claim 1, LeCursi et al discloses An ankle link of orthosis or exoskeleton (Fig 10, orthosis 210) comprising: a base element (Fig 10, base element 262/264/244/242); a first lever rotatably mounted on the base element (Fig 11, Fig 13, first lever 244’ mounted to base 262/264 at point 256 which would allow for pivoting and sliding); a first strut having a first upper end (Fig 13, first strut 214’/248’ with upper end 235’), the first upper end being pivotally connected to the first lever (Fig 10, upper end 235’ of strut 214’ at pivots at 240’ to first lever 244’); a second strut having a second upper end (Fig 10, second strut 214/248 with upper end 235), the second upper end being pivotally connected to the base element (Fig 10, Fig 11, upper end 235 pivots and is connected to base members 242/244/262/264 at joint 236/272); and a foot support (Fig 10, foot support 212) connected to a lower end of the first strut by a first lateral side and to a lower end of the second strut by a second lateral side by means of hinges (Fig 10, foot support 212 connected to the struts 214/248 and 214’/418’ by means of  joints 222 and 222’ of the struts).
LeCursi is silent on hinges having at least two degrees of freedom.
Whitaker teaches an analogous strut system 14/16 which ends in a hinge, the hinge having at least two degrees of freedom (Fig 5, Fig 3, ball joint would allow for over two degrees of freedom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of LeCursi et al to be a ball joint as taught by Whitaker in order to allow for increased user movement (Whitaker col 2 ln 30-40, col 1 ln 20-25).
With respect to claim 2, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein the base element is configured to connect to an ankle of a human (LeCursi et al Fig 1, [0004], base 262/264 is configured to connect above and indirectly to the ankle).  
With respect to claim 5, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein the first and the second struts are configured so that their length is variable (LeCursi et al [0139], struts 214/214’ are adjustable in length).  
With respect to claim 6, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein the first lever is configured to limit rotation of the first lever or to anchor it in a specified position (LeCursi et al Fig 10, first lever 242’ is configured to limit rotation in a specified position and locked there via screw 256).  
With respect to claim 7, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein the first lever is configured so that its length is variable (LeCursi et al Fig 10, first lever 242’ is length adjustable relative to the base at joint 256 via slot 253).  
With respect to claim 8, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein an end of the first lever is turned and located in a plane parallel to a sagittal plane (LeCursi et al Fig 11, end of lever 242’ is turned to be in a sagittal plane where it connects to strut 214’).  
With respect to claim 9, LeCursi et al/Whitaker discloses The ankle link according to claim 8, wherein a first hinge connecting the first strut to the first lever is formed by a first pin disposed at the end of the first lever and a first bearing disposed on the first strut (LeCursi et al Fig 11, first pin 238 at end of first strut 214’ at bearing 236’), and wherein a second hinge connecting the second strut 10Attorney Docket No. 0364.0002US1 to the base element is formed by a second pin disposed on the base element in a plane parallel to the sagittal plane and by a second bearing disposed on the second strut (LeCursi et al Fig 11, second pin 238 at end of second strut 214 and bearing 236).  
With respect to claim 10, LeCursi et al/Whitaker discloses The ankle link according to claim 1, wherein the hinges are made in a form of a spherical joint (Whitaker Fig 5, Fig 3, ball joint is a spherical joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of LeCursi et al to be a ball joint as taught by Whitaker in order to allow for increased user movement (Whitaker col 2 ln 30-40, col 1 ln 20-25).
With respect to claim 11, LeCursi et al/Whitaker discloses The ankle link according to claim 10, wherein the first strut is made of a first and second portions rotatably mounted relative to each other so that the portions can subsequently be anchored (LeCursi et al Fig 10, first strut with first 235’/246’ and second parts 248’, first and second parts rotated at pin 274), and wherein the first portion is connected to the first lever (LeCursi et al Fig 14, first part 235’/246’ connected to first lever 242’), and the second portion is connected to a spherical joint (LeCursi et al Fig 10, second portion 248’ connected to joint 222)(Whitaker Fig 5, Fig 3, ball joint is a spherical joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of LeCursi et al to be a ball joint as taught by Whitaker in order to allow for increased user movement (Whitaker col 2 ln 30-40, col 1 ln 20-25).
  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LeCursi et al/Whitaker as applied to claim 1 above, and further in view of Desousa (US 2014/0364783). 
With respect to claim 3, LeCursi et al/Whitaker discloses The ankle link according to claim 1.
LeCursi et al/Whitaker is silent on further comprising connecting elements installed on the base element and located on lateral sides of the ankle of the human and for connecting to a knee joint of the ankle link of orthosis or exoskeleton.  
Desousa teaches an analogous ankle brace with a base 258 above two struts 96, further having connecting elements 216 installed on the base element and located on lateral sides of the ankle of the human (Fig 7, Fig 10, installed on the front of the base 216 and located on either the lateral or medial side of the user) and for connecting to a knee joint 7/212/210 of the ankle link of orthosis or exoskeleton (Fig 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base element of LeCursi et al/Whitaker to have a connection element as taught by Desousa in order to further protect the movements of the user and reduce pain (Desousa [0011], [0018]).
With respect to claim 4, LeCursi et al/Whitaker/Desousa discloses The ankle link according to claim 3, wherein the connecting elements are configured to adjust their position in a horizontal plane relative to the base element (Desousa Fig 7, Fig 10, [0110], connection elements 216 are removable and thus can be removed and displaces horizontally from the base and device as a whole).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base element of LeCursi et al/Whitaker to have a connection element as taught by Desousa in order to further protect the movements of the user and reduce pain (Desousa [0011], [0018]).
  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over LeCursi et al/Whitaker as applied to claim 1 above, and further in view of Akita et al (US 6171272).
With respect to claim 12, LeCursi et al/Whitaker discloses The ankle link according to claim 1.
LeCursi et al/Whitaker is silent on further comprising a mechanical and/or pneumatic springy element with its one end pivotally connected to the base element and with its other end to a heel portion of the foot support.  
Akita et al teaches an analogous ankle orthosis with a first and second struts 20/40, foot support 11/10, and a base 50, further comprising a mechanical and/or pneumatic springy element 30/31/32 (col 4 ln 35-45, spring 31) with its one end pivotally connected to the base element (Fig 3, pivot 34a) and with its other end to a heel portion of the foot support (Fig 1 Fig 2, connected at 36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of LeCursi et al/Whitaker to have the springy element as taught by Akita et al in order to better aid the user’s muscle as they walk with the device (Akita et al col 4 ln 00-5).
With respect to claim 13, LeCursi et al/Whitaker discloses The ankle link according to claim 1.
LeCursi et al/Whitaker is silent on further comprising a linear movement drive with its one end pivotally connected to the base element and with its other end to a heel portion of the foot support.  
Akita et al teaches an analogous ankle orthosis with a first and second struts 20/40, foot support 11/10, and a base 50, further comprising a linear movement drive (col 4 ln 30-50, compression spring within a linear housing is an example of a linear movement drive) with its one end pivotally connected to the base element and with its other end to a heel portion of the foot support (Fig 3, pivot 34a and lower connection at 36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of LeCursi et al/Whitaker to have the springy element as taught by Akita et al in order to better aid the user’s muscle as they walk with the device (Akita et al col 4 ln 00-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LeCursi et al/Whitaker as applied to claim 1 above, and further in view of Yerger (US 6214).
With respect to claim 14, LeCursi et al/Whitaker discloses The ankle link according to claim 1.
LeCursi et al/Whitaker is silent on further comprising a bracket connected to a heel side and a lateral side of the foot support, [the] (see objection above) bracket being rigidly anchored to the first strut and the second strut.
	Yerger teaches an analogous ankle brace with a first and second strut C/C which hinge relative to a foot support B/A, further comprising a bracket D connected to a heel side and a lateral side of the foot support (Fig 3, connected to the heel at G, connected on a heel side in the center thus connected to both a lateral and medial side of the foot indirectly), [the] (see objection above) bracket being rigidly anchored to the first strut and the second strut (col 2 ln 60-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LeCursi et al/Whitaker with the addition of the bracket as taught by Yerger in order to better control the ankle movement of the user and thus increase safety (Yerger col 3 ln 40- col 4 ln 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786